Candleb, J.
1. The motion for a new trial does not complain that the court committed any error of law on the trial before the jury. There was a decided conflict in the evidence. The jury believed the testimony of a single witness offered by the State, in preference to the statement of the accused and the evidence of two witnesses introduced in his behalf. This was their privilege under the law. The verdict was approved by the trial judge, and no legal reason appears why this court should set it aside.
2. If the witness for the State was to be believed, the profane language testified to have been used in her presence was entirely without provocation.

Judgment affirmed.


All the Justices concur.